      Case: 1:19-cv-01611-DCN Doc #: 47-1 Filed: 08/07/20 1 of 3. PageID #: 4413




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

Terves LLC,                         )
                                    )            Case No. 1:19-cv-1611-DCN
            Plaintiff,              )
                                    )            Judge Donald C. Nugent
        vs.                         )
                                    )
Yueyang Aerospace New Materials Co. )
Ltd. et al.                         )
                                    )
            Defendants.             )

      Terves’ Supplemental Memorandum to its Motion for Preliminary Injunction

I.       Procedural History

         On May 1, 2020, Terves moved for a preliminary injunction (“PI”) based on

overwhelming evidence that Ecometal Inc. is infringing several claims of Terves’ ’653

patent. (ECF #30, 31.)

         On June 23, 2020, Terves’ U.S. Patent No. 10,689,740 (the “’740 patent”) issued.

(ECF #44-3.)

         On July 23, 2020, the Court granted Terves leave to file a second amended

complaint to add the ’740 patent. (ECF #43.)

         Terves filed the second amended complaint on July 24, 2020. (ECF #44.)

II.      Law and Argument

         A.    Legal Standard

         As stated in Terves’ original PI motion (ECF #30, 31-1), the Court considers the

following four factors when deciding whether to issue a preliminary injunction: (1)

likelihood of success on the merits, (2) likelihood of irreparable harm to the patent owner


{9007748: }
     Case: 1:19-cv-01611-DCN Doc #: 47-1 Filed: 08/07/20 2 of 3. PageID #: 4414




without preliminary relief, (3) the balance of equities between the parties, and (4) the

public interest. Takeda Pharm. U.S.A., Inc. v. West-Ward Pharm. Corp., 785 F.3d 625, 629

(Fed. Cir. 2015).

         B.    Ecometal’s infringement of the ’740 patent further
               strengthens Terves’ likelihood of success on the merits.

         Dr. Swanger’s attached report confirms that the seven different grades of Ecometal

material that are defined as “Infringing Grades” in Terves’ original PI motion also infringe

claims 19, 20, 23, 24, 27, 35, 52, 53, 55, 76, 79, and 80 of the ’740 patent (the “’740 Infringed

Claims”).1 Dr. Swanger’s testing, analysis, and opinions confirm that Terves has a strong

likelihood of succeeding in proving that Ecometal infringes the ’740 patent.

         C.    The other three preliminary injunction factors
               continue to favor an injunction for the same reasons as before.

         Terves adding the ’740 patent to the case does not affect the other three

preliminary injunction factors. This is because the Ecometal materials that infringe the

‘740 patent are the very same Ecometal materials that infringe the ’653 patent, and the

parties are the same. Thus, for all of the same reasons that Ecometal’s continuing

infringement of the ’653 patent threatens irreparable harm against Terves, its

infringement of the ’740 patent does so as well. Similarly, the balance of the equities and

the public interest favor enjoining Ecometal’s infringement of the ’740 patent for the

same reasons they do as to the ’653 patent.




1
 Although Ecometal infringes other claims of the’740 patent, Terves focuses on these 12 claims to
simplify matters for the preliminary injunction phase. Terves reserves its right to assert
infringement of the other claims in the ’740 patent (as well as the claims asserted here) at
summary judgment, trial, and all other stages of the case.

{9007748: }                                    2
       Case: 1:19-cv-01611-DCN Doc #: 47-1 Filed: 08/07/20 3 of 3. PageID #: 4415




III.     Conclusion

         Ecometal’s infringement of the ’740 patent further strengthens the reasons for

granting a preliminary injunction. The Court should grant Terves’ motion and issue the

proposed preliminary injunction order attached hereto.

                                             Respectfully submitted,

Dated: August 7, 2020                          s/ Matthew J. Cavanagh
                                             David B. Cupar (OH 0071622)
                                             Matthew J. Cavanagh (OH 0079522)
                                             MCDONALD HOPKINS LLC
                                             600 Superior Avenue, East, Ste. 2100
                                             Cleveland, Ohio 44114
                                             t 216.348.5400 │ f 216.348.5474
                                             dcupar@mcdonaldhopkins.com
                                             mcavanagh@mcdonaldhopkins.com

                                             Counsel for Terves LLC




{9007748: }                                 3
